Citation Nr: 0904059	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-18 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include bipolar disorder, 
depressive disorder, and schizoaffective disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
bipolar disorder, depressive disorder, and schizoaffective 
disorder, is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder 
(PTSD) was denied by an unappealed March 1996 rating 
decision.  Service connection for PTSD was again denied by an 
unappealed October 1997 rating decision.  Although provided 
notice of these decisions, the veteran did not perfect an 
appeal thereof.

2.  Evidence associated with the claims file since the 
unappealed October 1997 rating decision raises a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for PTSD.

3.  The veteran does not have PTSD due to his military 
service, and a diagnosis of PTSD based on an independently 
verifiable inservice stressor is not shown.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
RO's October 1997 rating decision, and the veteran's claim 
for service connection for PTSD is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).

2.  PTSD was not incurred in active military service.  38 
U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Without deciding whether the notice and 
development requirements have been satisfied with regard to 
the veteran's claim to reopen the issue of entitlement to 
service connection for PTSD, the Board is not precluded from 
adjudicating the issue of whether new and material evidence 
has been submitted to reopen the claim for PTSD.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim for service connection for the 
disorder at issue.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

With regard to the claim for service connection for PTSD, the 
Board acknowledges that, upon receipt of a substantially 
complete application for benefits, VA must notify the veteran 
of what information or evidence is needed in order to 
substantiate the claim, and it must assist the veteran by 
making reasonable efforts to obtain the evidence needed.  38 
U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Prior to a readjudication of the veteran's claim, January 
2005, June 2005, and July 2005 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473; Kent v. Nicholson, 20 Vet. 
App. 1, 9-10 (2006) (holding that VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary 
to establish entitlement to the underlying claim); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a 
VCAA defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim).  
The letters also essentially requested that the veteran 
provide any evidence in his possession that pertained to this 
claim.  38 C.F.R. § 3.159(b)(1).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), cert. granted 
__ U.S.L.W. __ (U.S. Jun. 16, 2008) (holding that although 
VCAA notice errors are presumed prejudicial, reversal is not 
required if VA can demonstrate that the error did not affect 
the essential fairness of the adjudication).  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service 
treatment records, his service personnel records, his 
identified private medical treatment records, his VA 
treatment records, and his Social Security Administration 
(SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. 112.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 473.

I.  New and Material Evidence

In a March 1996 rating decision, the RO denied service 
connection for PTSD because a diagnosis of PTSD was not shown 
and there was no evidence of a verifiable stressor.  The 
veteran did not file a timely notice of disagreement.  Thus, 
the March 1996 RO decision is final based on the evidence 
then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 
(2008).  In an October 1997 rating decision, the RO again 
denied service connection for PTSD because a diagnosis of 
PTSD was not shown and there was no evidence of a verifiable 
stressor.  The veteran did not file a timely notice of 
disagreement.  Thus, the October 1997 RO decision is final 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  

In October 2004, the veteran filed a claim to reopen the 
issue of entitlement to service connection for PTSD.  In a 
February 2005 rating decision, the RO denied the veteran's 
claim to reopen the issue of entitlement to PTSD because the 
evidence submitted was not new and material.  The veteran 
filed a timely notice of disagreement and perfected his 
appeal.  In a February 2007 statement of the case, the RO 
reopened the veteran's claim to entitlement to service 
connection for PTSD, but denied the claim on the merits.

Although the RO determined that new and material evidence was 
presented to reopen the claim of entitlement to service 
connection for PTSD, this decision is not binding on the 
Board.  The Board must first decide whether evidence has been 
received that is both new and material to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful 
when new and material evidence has not been submitted).  
Consequently, the Board will adjudicate the question of 
whether new and material evidence has been received, 
furnishing a complete explanation as to its reasons and bases 
for such a decision.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the October 1997 
rating decision is the last final disallowance, the Board 
must review all of the evidence submitted since that action 
to determine whether the veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  If 
new and material evidence is presented with respect to a 
claim which has been disallowed, the Board shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  "New" evidence means existing evidence not 
previously submitted to VA.  "Material" evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).

The evidence of record at the time of the October 1997 rating 
decision consisted of the veteran's claim, VA treatment 
records which did not reveal a diagnosis of PTSD, private 
medical treatment records which did not reveal a diagnosis of 
PTSD, statements from the veteran, and the veteran's service 
treatment records.  Evidence received since the October 1997 
rating decision includes the veteran's service personnel 
records, SSA records, VA treatment records providing a 
diagnosis of PTSD, and a July 2007 VA examination with an 
October 2007 opinion concluding that the veteran did not have 
PTSD.  In addition, the veteran provided testimony before the 
Board in October 2008.

The Board has reviewed the evidence received since the 
October 1997 rating decision and has determined that the 
evidence is new, as it was not of record at the time of the 
decision.  The evidence is also material because it relates 
to facts necessary to substantiate the claim.  The medical 
evidence provides a diagnosis of PTSD.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (holding that in determining 
whether evidence is new and material, the credibility of the 
evidence is presumed).  This evidence is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the veteran's claim 
for service connection PTSD is reopened.

II.  Service Connection

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran contends that he has PTSD as a result of military 
service.  Specifically, the veteran alleges that during 
service, he was assaulted by a fellow soldier.  He indicated 
that he "had words" with a fellow soldier, who assaulted 
him by grabbing him by the throat and choking him until he 
was unconscious.  He recalled waking up in the hospital, and 
that he was hospitalized for six to seven months thereafter.  
He reported that he felt alienated while he was in the 
hospital because no one came to visit him, and stated that he 
went out to bars in a wheelchair by himself.  After he was 
discharged from the hospital, he was sent back to the same 
duty station, and he was very fearful that someone was out to 
get him.  Accordingly, he requested a transfer to Germany, 
which was approved.  He noted that he started drinking 
alcohol to cover up his feelings and that he had nightmares.  
He stated that he did not tell anyone at the hospital that he 
was assaulted.  

In this case, the veteran contends that noncombat-related 
stressors caused his PTSD.  Specifically, the veteran asserts 
that he was assaulted by a fellow soldier in service.

As the veteran's claimed stressors do not involve being 
engaged in combat with the enemy, his lay testimony alone is 
not enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  To that end, 
the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed inservice stressors.  
See Moreau, 9 Vet. App. at 395-96; Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997).

In personal assault cases, more particularized requirements 
are established regarding the development of "alternative 
sources" of information as service records "may be devoid 
of evidence because many victims of personal assault, 
especially sexual assault and domestic violence, do not file 
official reports either with military or civilian 
authorities."  Patton v. West, 12 Vet. App. 272, 278 (1999); 
VA ADJUDICATION PROCEDURAL MANUAL M21-1, Part III, para. 
5.14c(5).

Further, with respect to a claim of entitlement to service 
connection for PTSD based on an alleged personal assault, 38 
C.F.R. § 3.304(f) (3) was amended in March 2002.  It thus 
provides that if a PTSD claim is based on inservice personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on inservice personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The veteran's service treatment records and service personnel 
records are silent as to any complaints of or diagnoses of a 
psychiatric disorder or PTSD, but reveal numerous 
disciplinary problems and alcohol abuse during service.  His 
May 1978 entrance examination noted a normal psychiatric 
status, and in a report of medical history completed at that 
time, he denied frequent trouble sleeping, depression or 
excessive worry, nervous trouble of any sort, and drug or 
alcohol abuse.  A service treatment record from March 1979 
reveals that the veteran was admitted to the hospital in 
January 1979 after he fell down a flight of stairs.  He 
fractured his left leg and was subsequently admitted to the 
hospital, where he remained until March 1979.  The record 
does not reveal that the veteran reported an assault by a 
fellow service member.  Witness statements from the veteran's 
period of service indicate that he was involved in various 
altercations after using alcohol throughout his time in 
service.  A July 1980 medical treatment record shows that the 
veteran attempted a suicidal gesture.  A witness statement 
from that time reveals that the veteran had cut his wrist 
after drinking alcohol that evening.  From April 1980 to June 
1980, the veteran participated in an alcohol and drug abuse 
prevention and control program, but was unsuccessful.  As a 
result, his discharge was recommended.  The veteran's July 
1980 separation examination showed a normal psychiatric 
status, but on a report of medical history completed at that 
time, the veteran noted frequent trouble sleeping and 
depression or excessive worry.

VA treatment records and private medical treatment records 
from January 1981 to January 2003 are negative for any 
complaints of or treatment for PTSD.  The treatment records 
do, however, reveal significant treatment, multiple 
diagnoses, and numerous hospital admissions for 
schizoaffective disorder, bipolar disorder, personality 
disorder, alcohol and drug dependence and abuse, depressive 
disorder, suicide attempts, mood disorder, homelessness, and 
borderline personality disorder.  

With regard to the veteran's claim for service connection for 
PTSD, a January 2003 VA treatment record notes the veteran's 
"newfound belief" that he may have PTSD from being beaten 
up in the military.  The physician agreed that the veteran's 
symptoms appeared to begin during service, and diagnosed rule 
in/rule out PTSD.  VA treatment records from October 2003 to 
May 2005 note the veteran's complaints of nightmares of 
someone choking him, panic attacks, depression, and trouble 
concentrating.  The diagnoses were schizoaffective disorder, 
bipolar type; alcohol and cocaine dependence; and personality 
disorder not otherwise specified.  A January 2004 VA 
treatment record reveals the veteran's complaints of 
flashbacks of someone choking him when he was drunk, causing 
him to fall down the stairs and sustain injuries.  He also 
noted paranoia and hearing voices telling him to hurt 
himself.  The diagnoses were schizoaffective disorder, 
bipolar type; rule out PTSD; and personality disorder.  VA 
treatment records from April 2005 reveal the veteran's 
request to be evaluated for PTSD.  He endorsed symptoms 
including social withdrawal, increased startle response, and 
depressed mood.  The diagnoses included rule out PTSD, PTSD, 
cocaine dependence, alcohol dependence, and depressive 
disorder not otherwise specified.  An April 2005 treatment 
record reports that the veteran endorsed multiple symptoms of 
PTSD from an assault in service.  A May 2005 treatment record 
reveals the veteran's complaints of PTSD symptoms and that 
the veteran received treatment for some PTSD symptoms.

VA treatment records from October 2006 to March 2007 also 
reflect complaints of and treatment for PTSD.  An October 
2006 treatment record reveals that the veteran was admitted 
to the hospital.  The report also notes a diagnosis of PTSD 
by history.  The veteran reported that, with regard to his 
alleged PTSD, he was beaten by a non-commissioned officer and 
thrown down a staircase.  The diagnoses were psychosis, 
substance abuse, and possible PTSD.  The VA physician noted 
that the veteran was not a convincing case of PTSD.  In 
November 2006, the veteran complained of anxiety and stress 
from PTSD and suicidal ideation in the setting of 
polysubstance abuse.  A January 2007 treatment record 
diagnosed PTSD by history.  A March 2007 treatment record 
reveals that the veteran described an assault in July 1969 in 
service.  He indicated that he exchanged words with a non-
commissioned officer, and that the non-commissioned officer 
hit him and grabbed him by the throat.  He reported that he 
felt his life slowly draining from him while he was choking, 
and that he became unconscious and awoke in the hospital with 
multiple injuries including a broken leg, broken ankle, and 
head trauma.  He noted that he was in the hospital for eight 
months.  The diagnoses were chronic PTSD, schizoaffective 
disorder by history, recurrent major depressive disorder in 
full remission, and alcohol and cocaine abuse in full 
remission.

In July 2007, the veteran underwent a VA examination for 
PTSD.  The veteran complained of nightmares, trouble dealing 
with others, feeling suspicious, hypervigilance, and 
increased startle response.  He reported that he was 
hospitalized in service, and that he was hearing voices.  He 
felt that his fellow service members were against him, and 
that he was told that his difficulties were the result of 
drinking too much.  He noted that he still heard voices every 
day, and that he had 200 admissions to hospitals since 
service discharge.  He indicated that his hallucinations 
increased when he was under a lot of stress.  He also 
complained of sleep disturbance, nightmares three times per 
week, and intrusive thoughts.  He stated that he was anxious, 
easily startled, hypervigilant, and that he avoids large 
crowds.  He reported crying spells, periods of depression two 
to three times per week, feeling sad, and lack of interest 
and energy.  He noted that he tried to kill himself three 
times.  The veteran reported that he had a traumatic event in 
service which included threatened death and serious injury, 
and that he re-experienced the event through nightmares and 
intrusive thoughts.

Mental status examination revealed the veteran to be alert, 
cooperative, and appropriately dressed.  He answered 
questions but volunteered little information.  There were no 
loosened associations, flight of ideas, bizarre motor 
movements, or tics.  The veteran's mood was calm, and his 
affect was appropriate.  He denied suicidal and homicidal 
ideation.  There was no impairment of thought processes or 
communication, although the veteran reported daily 
hallucinations for 27 years.  He had no functional delusional 
system or ideas of reference.  He was alert and fully 
oriented.  His memory, both recent and remote, was marginal, 
and intellectual capacity was adequate.  The VA examiner 
deferred a diagnosis pending a review of the veteran's claims 
file.

In an October 2007 supplemental opinion, the VA examiner who 
performed the July 2007 VA examination concluded that, 
although the veteran endorsed some symptoms of PTSD, a 
diagnosis of PTSD was not appropriate.  After reviewing the 
veteran's claims file, the VA examiner noted the veteran's 
long history of multiple psychiatric admissions and treatment 
for a range of diagnoses including schizoaffective disorder, 
PTSD, substance-induced mood disorder, polysubstance 
dependence, and personality disorder.  The VA examiner also 
indicated that, on various examinations, the veteran endorsed 
just almost symptom queried about.  Based on a review of the 
claims file and on the July 2007 examination, the VA examiner 
diagnosed polysubstance dependence in apparent remission, 
substance-induced psychotic and mood disorder, and 
personality disorder not otherwise specified.  A diagnosis of 
PTSD was not considered to be appropriate, because although 
the veteran endorsed some PTSD symptoms, the symptoms were 
"more readily accounted for by the aforementioned 
diagnoses."

The Board concludes that the veteran is not shown to have 
PTSD due to his military service, and that a diagnosis of 
PTSD based on a stressful event in service is not of record.  
The veteran has offered no competent corroborating evidence 
of his claimed stressor.  The veteran's stressor statements 
and testimony before the Board detail the claimed stressor 
event noted above.  However, these statements, when 
considered in conjunction with the service department records 
and the aggregate evidence of record, fail to substantiate 
the veteran's claim for service connection.  Moreover, the 
veteran has failed to provide any alternate forms of evidence 
listed in 38 C.F.R. § 3.304(f)(2); as noted above, these 
include statements from family members, roommates, fellow 
service members, or clergy.  

In addition, although the veteran has a diagnosis of PTSD 
from his VA treating physician, which was initially made in 
April 2005, it was not based on the reported stressor event 
claimed by the veteran.  As such, the diagnosis fails to 
satisfy the criteria noted above for a valid PTSD diagnosis 
for VA purposes.  See 38 C.F.R. § 3.304(f).  In addition, 
there are conflicting medical opinions of record as to 
whether the veteran currently has PTSD.  However, the Board 
finds the VA medical opinion offered on this issue in October 
2007 to be far more persuasive than those offered by the 
veteran's treating VA physician.  The VA treatment records do 
not provide a rationale for the diagnosis.  Further, the 
diagnosis made by the veteran's treating VA physician does 
not appear to be based on the veteran's reported stressor, 
and there is no evidence that the VA physician reviewed the 
veteran's claims file in making the determination.  As such, 
the opinion found in the October 2007 VA report is of greater 
probative value.  See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Accordingly, as a valid PTSD diagnosis based on 
a verified stressor is not of record, service connection for 
PTSD is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened; the 
claim is granted to this extent only.

Service connection for PTSD is denied.


REMAND

The veteran is seeking to reopen the previously denied claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include bipolar disorder, depressive 
disorder, and schizoaffective disorder.

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Upon receipt of a 
substantially complete application for benefits, VA must 
notify the claimant of what information or evidence is needed 
in order to substantiate the claim and it must assist the 
claimant by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); 
see Quartuccio, 16 Vet. App. at 187.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in new and material evidence cases, the claimant must 
be notified of the elements of service connection on which 
the claim was previously denied, and be given notice that he 
must submit evidence specifically relating to such elements.

Based upon its review of the veteran's claims folder, the 
Board finds that the RO failed to provide the veteran with 
adequate notice concerning the claim to reopen the issue of 
entitlement to service connection for an acquired psychiatric 
disorder, on appeal herein.  Specifically, the January 2005 
letter notified the veteran of the basis on which his 
previous claim for PTSD was denied and the evidence that he 
needed to submit in order to reopen his claim for service 
connection for PTSD.  However, the January 2005 letter did 
not notify him of the basis on which his previous claim for a 
psychiatric disorder was denied and the evidence that he 
needed to submit in order to reopen his claim for service 
connection for a psychiatric disorder.  Further, neither the 
June 2005 nor the July 2005 letters provided the veteran with 
this information.  Thus, the RO has failed to notify the 
appellant of the information and evidence needed to 
substantiate his claim to reopen, to include the submission 
of new and material evidence.  Accordingly, remand is 
required so that the RO may provide such notice.

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice to the 
veteran of what information or evidence is 
needed in order to substantiate his claim 
on appeal, and it must assist the 
appellant by making reasonable efforts to 
get the evidence needed.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.  This notice must also comply with 
the requirements contained in Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 38 
C.F.R. § 3.156(a) with regard to the 
veteran's claim to reopen the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
bipolar disorder, depressive disorder, and 
schizoaffective disorder.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received, the claim on 
appeal must be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


